                                            Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 1 of 17




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       FATIMA SULLIVAN,                                 Case No. 20-cv-00143-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING MOTION TO
                                                 v.                                         DISMISS FIRST AMENDED
                                   9
                                                                                            COMPLAINT
                                  10       STORER TRANSIT SYSTEMS, et al.,
                                                                                            Re: Dkt. No. 24
                                                        Defendants.
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Fatima Sullivan brings this action against Defendant Storer Transit Systems

                                  14   (“Storer”) asserting disability discrimination in violation of the Americans with Disabilities Act

                                  15   (“ADA”) and related claims under California law. On a motion by Storer, the Court previously

                                  16   dismissed Sullivan’s complaint with leave to amend. Sullivan has now filed a first amended

                                  17   complaint, and Storer once again moves to dismiss for lack of subject matter jurisdiction under

                                  18   Rule 12(b)(1) of the Federal Rules of Civil Procedure and for failure to state a claim under

                                  19   Rule 12(b)(6), and moves to strike portions of Sullivan’s complaint under Rule 12(f). The Court

                                  20   finds the matter suitable for resolution without oral argument and VACATES the hearing

                                  21   previously set for June 19, 2020. For the reasons discussed below, Storer’s motion is DENIED.1

                                  22            The case management conference previously set for June 19, 2020 at 9:30 AM is

                                  23   CONTINUED to 2:00 PM the same day. The Clerk will separately provide instructions for the

                                  24   parties to appear remotely at that conference.

                                  25
                                  26
                                  27   1
                                        The parties have consented to the undersigned magistrate judge presiding over the case for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                  28
                                             Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 2 of 17




                                   1   II.      BACKGROUND

                                   2            A.   Factual Allegations and Previous Order
                                   3            Sullivan, a resident of San Francisco, is a regular patron of the Graton Resort & Casino

                                   4   (“Graton”) in Sonoma County, where she enjoys “platinum card” privileges. 1st Am. Compl.

                                   5   (“FAC,” dkt. 23) ¶¶ 7, 15. Sullivan asserts that she is disabled due to injuries to her left knee and

                                   6   right hand. Id. ¶ 10–12.

                                   7            Sullivan first injured her left knee on April 19, 2008, when she was struck by a motor

                                   8   vehicle. Id. ¶ 10. Following the injury, Sullivan was treated with physical therapy. Id. In

                                   9   May 2012, Sullivan underwent surgery on her left knee to treat her continuing knee pain. Id. As a

                                  10   result of the surgery, Sullivan claims that her left knee occasionally buckles. Id. ¶ 11. In

                                  11   May 2015, Sullivan’s left knee buckled causing her to fall, and Sullivan was then prescribed a

                                  12   brace for her knee. Id. In August 2018, Sullivan applied for a disabled person placard and license
Northern District of California
 United States District Court




                                  13   plates from the California Department of Motor Vehicles (“DMV”). Id. ¶ 13. In her application,

                                  14   Sullivan’s primary care physician described Sullivan’s relevant illness or disability as “[a]dvanced

                                  15   osteoarthritis (L) knee.” Id. The DMV approved Sullivan’s application and issued Sullivan a

                                  16   disabled person parking placard and license plates, which expired on June 30, 2019. Id. ¶ 14.

                                  17            Sullivan first injured her right hand when she fell in May 2015. Id. ¶ 11. Sullivan

                                  18   fractured her right hand during the fall. Id. On May 29, 2018, Sullivan further injured her hand

                                  19   while pulling a wheel block at work. Id. ¶ 12. Sullivan complained of radiating pain and

                                  20   numbness. Id. Sullivan’s right hand was found to be 5% permanently disabled. Id.

                                  21            Storer operates shuttle bus transportation from San Francisco to Graton, among other bus

                                  22   routes. Id. ¶ 8. Sullivan boarded a Storer bus around 7:15 PM on October 20, 2018 and traveled

                                  23   from San Francisco to Graton without incident, riding in the front of the bus in the “priority

                                  24   seating” area. Id. ¶ 15. Sullivan attempted shortly before midnight to return to San Francisco on a

                                  25   Storer bus and sat in the same area at the front, in order to alleviate her knee and hand problems by

                                  26   reducing the distance she needed to walk and her need to grasp objects while walking to a seat

                                  27   further back on the bus. Id. ¶ 16. The bus driver, however, shouted at her that she could not sit

                                  28   there because it was reserved for people with disabilities. Id. ¶¶ 16–17. Sullivan identified herself
                                                                                         2
                                             Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 3 of 17




                                   1   as disabled and attempted to show the driver documentation that she had in her purse, but the

                                   2   driver said that Sullivan did not “have a walker or a cane” and called a Graton security guard. Id.

                                   3   ¶¶ 17–18. Another passenger also shouted at Sullivan to go to the back of the bus. Id. ¶ 17.

                                   4            When the security guard arrived, the driver told the guard that Sullivan threatened other

                                   5   passengers and the driver feared for his life. Id. ¶ 18. Sullivan denied threatening passengers “and

                                   6   said that the driver was not being truthful,” but the guard told Sullivan to leave the bus, that “we’ll

                                   7   do it just like they did at Starbucks,”2 and that he would call law enforcement if Sullivan refused.

                                   8   Id. When a supervisor from Graton arrived, the supervisor believed the bus driver’s version of

                                   9   events and told Sullivan that she was trespassing and would be banned from the casino. Id. ¶ 19.

                                  10   Sullivan eventually left the bus and had to wait until 3:00 AM for another bus to take her home to

                                  11   San Francisco. Id. ¶¶ 19, 22. Another passenger, who was not disabled, was allowed to sit in the

                                  12   priority seating area of the bus that Sullivan was forced to vacate. Id. ¶ 20.
Northern District of California
 United States District Court




                                  13            Sullivan alleges that these events caused her humiliation and to experience symptoms of a

                                  14   panic attack. Id. ¶ 21. Sullivan later experienced difficulty sleeping, agitation, and passive

                                  15   suicidal ideation and was subsequently diagnosed with post-traumatic stress disorder. Id.

                                  16   ¶¶ 21, 23.

                                  17            The FAC asserts three claims: (1) discrimination based on disability by “failing to provide

                                  18   full and equal enjoyment of . . . goods, services, facilities, privileges, advantages, or

                                  19   accommodations”—specifically, the Storer bus—in violation of the ADA, id. ¶¶ 24–28; (2)

                                  20   disability discrimination based on the same conduct in violation of sections 54 and 54.1 of the

                                  21   California Civil Code, id. ¶¶ 29–35; and (3) negligent infliction of emotional distress, id. ¶¶ 36–

                                  22   40.

                                  23            The Court previously dismissed Sullivan’s claims with leave to amend for failure to state a

                                  24   claim on which relief may be granted. Order Granting Mot. to Dismiss (dkt. 22).3 The Court held

                                  25
                                  26   2
                                         The reference to Starbucks is not explained in the FAC or briefing.
                                       3
                                         Sullivan v. Storer Transit Sys., No. 20-cv-00143-JCS, 2020 WL 1531366 (N.D. Cal. Mar. 31,
                                  27   2020). Citations herein to the Court’s previous order refer to page numbers of the version filed in
                                       the Court’s ECF docket.
                                  28
                                                                                          3
                                          Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 4 of 17




                                   1   that Sullivan had not sufficiently alleged disability under the ADA and stated, “[a]ny amended

                                   2   complaint should clearly identify the disability or disabilities underlying Sullivan’s ADA claim,

                                   3   explain how they limit a major life activity, and clarify Sullivan’s theory of how Storer failed to

                                   4   provide her equal access on account of those disabilities.” Id. at 8–9.

                                   5           B.    Parties’ Arguments
                                   6                     1.   Storer’s Motion
                                   7           Storer argues that Sullivan’s ADA claim is not sufficiently alleged in two respects and

                                   8   should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). Mot. (dkt. 24) at 6.

                                   9   First, Storer contends that Sullivan has not sufficiently alleged that she is disabled under the ADA.

                                  10   Id. at 8. Storer provides the definition of disability under the ADA and argues that Sullivan has

                                  11   not alleged that she is substantially limited in performing a major life activity. Id. Instead, Storer

                                  12   argues that Sullivan has only described her medical issues and, thus, failed to allege, beyond
Northern District of California
 United States District Court




                                  13   conclusory allegations, how these issues are a substantial limitation on her performing major life

                                  14   activities. Id.

                                  15           Second, Storer argues that Sullivan has failed to allege that she was discriminated against

                                  16   because of her disability. Id. at 9. Storer asserts that Sullivan’s claim must allege either

                                  17   intentional discrimination by Storer or a failure to provide appropriate modifications by Storer to

                                  18   accommodate those with disabilities. Id. Storer argues that Sullivan fails to allege intentional

                                  19   discrimination by Storer because Storer’s employee did not perceive Sullivan to be disabled and

                                  20   argues that Sullivan fails to allege a lack of appropriate modifications by Storer because Sullivan

                                  21   alleges that Storer indeed provided preferred seating to the disabled. Id.

                                  22           Storer then turns to Rule 12(b)(1) of the Federal Rules of Civil Procedure and argues that

                                  23   Sullivan’s complaint should be dismissed for lack of subject matter jurisdiction because there is no

                                  24   actual case or controversy before the Court. Id. Storer argues that Sullivan can only seek

                                  25   injunctive relief under the ADA and such relief cannot be granted because Storer has already

                                  26   voluntarily complied with the injunction Sullivan seeks. Id. at 9–10. Storer claims that if a

                                  27   defendant voluntarily ceases its wrongful conduct and meets its burden in showing that its

                                  28   wrongful conduct will not recur, the defendant can moot an issue. Id. at 10. Here, Storer asserts
                                                                                         4
                                          Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 5 of 17




                                   1   that it has changed its policies in December 2018 to allow any passenger self-identifying as

                                   2   disabled to use the bus seats reserved for the disabled. Kelley Decl. (dkt. 24-1) ¶ 3. Additionally,

                                   3   Storer claims to have trained its bus drivers and communicated its new policy in January 2019. Id.

                                   4   ¶ 5. As a result, Storer contends, there remains no possibility that a Storer bus employee could ask

                                   5   Sullivan again to change her seat on the basis of any perceived lack of a disability. Mot. (dkt. 24)

                                   6   at 10. Storer concludes that, because Storer has shown compliance with the ADA, there is no

                                   7   further remedy available to Sullivan, and thus her ADA claim is moot. Id. at 11.

                                   8           Additionally, Storer argues that if Sullivan’s ADA claim is dismissed, the Court should

                                   9   decline to exercise supplemental jurisdiction over Sullivan’s remaining state law claims and

                                  10   dismiss them. Id. Finally, Storer moves that the Court strike Sullivan’s request for compensatory

                                  11   damages under Title III of the ADA, because Storer argues that the ADA only provides for

                                  12   injunctive relief. Id.
Northern District of California
 United States District Court




                                  13                   2.       Sullivan’s Opposition Brief
                                  14           Sullivan first argues that she adequately pleaded her ADA claim in the FAC. Opp’n

                                  15   (dkt. 25) at 4. Sullivan reiterates the injuries to her left knee and right hand set out in the FAC and

                                  16   the resulting physical impairments that limit her ability to perform major life activities. Id. at 5.

                                  17   Accordingly, Sullivan concludes that she adequately alleged her disability under the ADA. Id.

                                  18   at 6. In response to Storer’s contention that Sullivan was not denied transportation by Storer on

                                  19   account of her disability, Sullivan argues that she told the Storer bus driver that she was disabled

                                  20   and offered to show the bus driver evidence from her purse. Id. at 6–7. Sullivan contends that

                                  21   because the bus driver did not believe that she was disabled and continued to demand that she sit

                                  22   in a different seat, Storer was discriminated against because of her disability. Id.

                                  23           With respect to Storer’s assertion that her ADA claim is moot, Sullivan first disputes that

                                  24   Storer has voluntarily complied with the ADA. Id. Sullivan questions the credibility of the

                                  25   declaration and policy memorandum submitted with Storer’s present motion, which evidence

                                  26   Storer’s claim that Storer’s policy change satisfies the ADA. Id. Because the parties have not had

                                  27   an opportunity for discovery and because Sullivan raises issues of fact, Sullivan concludes that the

                                  28   Court must conduct an evidentiary hearing or allow for discovery to resolve the issue of subject
                                                                                          5
                                          Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 6 of 17




                                   1   matter jurisdiction. Id.

                                   2          Sullivan then argues that, even if Storer’s factual assertions are true, Storer has not met its

                                   3   burden in asserting voluntary cessation. Id. at 9. Sullivan contends that Storer cannot moot the

                                   4   claim by simply ending its wrongful conduct. Id. Rather, Sullivan argues that Storer must meet a

                                   5   high burden and demonstrate that its wrongful conduct cannot reasonably be expected to return.

                                   6   Id. at 9–10. Sullivan argues that Storer has not done so because (1) it is unclear that all of Storer’s

                                   7   drivers have received the policy memorandum updating its ADA policy, (2) Storer has not shown

                                   8   that employees hired after January 2019 have been trained with respect to the updated ADA

                                   9   policy, and (3) Storer is free to revert to its wrongful conduct at any time. Id. at 10.

                                  10          Finally, Sullivan argues that Storer’s motion to strike should be denied. Id. at 11. Sullivan

                                  11   contends that the Darby case Storer cites does not support the proposition that a court may strike a

                                  12   request for damages beyond what is provided for by statute. Id.; see Darby v. City of Torrance,
Northern District of California
 United States District Court




                                  13   810 F. Supp. 271 (C.D. Cal. 1992), rev’d on other grounds, 46 F.3d 1140 (9th Cir. 1995). Further,

                                  14   Sullivan briefly argues that Storer’s request to strike falls outside what is allowed under Federal

                                  15   Rule of Civil Procedure 12(f). Opp’n at 12. Finally, Sullivan asserts that Storer has not shown

                                  16   that it has been prejudiced by the inclusion of the request for damages. Id.

                                  17                  3.      Storer’s Reply
                                  18          In Storer’s reply brief, Storer reasserts that Sullivan has failed to state a claim on which

                                  19   relief can be granted. Reply (dkt. 26) at 3. Storer argues that, while Sullivan detailed her previous

                                  20   injuries more thoroughly in the FAC than in her initial complaint, Sullivan still fails to allege how

                                  21   she is substantially limited in her performance of major life activities. Id. Storer contends that

                                  22   Sullivan’s description of her physical limitations remains a “formulaic recitation of the elements

                                  23   of the causes of action.” Id. at 4 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                  24          Storer maintains that Sullivan’s ADA claim is moot and that Storer has met its burden to

                                  25   show voluntary cessation. Id. at 5. Storer argues that it is not reasonable to expect Storer to revert

                                  26   to its challenged policy in the future. Id. Storer also contends that because its employee asked

                                  27   Sullivan to change seats for the purpose of keeping the seats available to those with a disability,

                                  28   Storer could not have discriminated against Sullivan on the basis of disability. Id. at 5–6. Storer
                                                                                          6
                                          Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 7 of 17




                                   1   expands its standing argument to also assert that Sullivan must show a “real or immediate threat”

                                   2   of Storer wronging her in the future as a standing requirement under Title III of the ADA. Id. at 5.

                                   3   Storer concludes its mootness arguments by disputing Sullivan’s contention that the motion is

                                   4   premature. Id. at 5. Storer argues that questions of subject matter jurisdiction may be raised at

                                   5   any time. Id. at 6. Storer’s final section reasserts that the Court should strike Sullivan’s request

                                   6   for damages under the ADA because the ADA does not provide for damages. Id.

                                   7   III.     ANALYSIS
                                   8            A.   Storer’s Motion to Dismiss for Lack of Subject Matter Jurisdiction
                                   9                   1.      Legal Standard Under Rule 12(b)(1)
                                  10            Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a district court must

                                  11   dismiss an action if it lacks jurisdiction over the subject matter of the suit. See Fed. R. Civ. P.

                                  12   12(b)(1). “Subject matter jurisdiction can never be forfeited or waived and federal courts have a
Northern District of California
 United States District Court




                                  13   continuing independent obligation to determine whether subject-matter jurisdiction exists.”

                                  14   Leeson v. Transamerica Disability Income Plan, 671 F.3d 969, 975 n.12 (9th Cir. 2012) (internal

                                  15   quotation marks and citations omitted). On a motion to dismiss for lack of subject matter

                                  16   jurisdiction under Rule 12(b)(1), it is the plaintiff’s burden to establish the existence of subject

                                  17   matter jurisdiction. Kingman Reef Atoll Invs., LLC v. United States, 541 F.3d 1189, 1197 (9th Cir.

                                  18   2008).

                                  19            A party challenging the court’s subject matter jurisdiction under Rule 12(b)(1) may bring a

                                  20   facial challenge or a factual challenge. See White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In

                                  21   evaluating a facial challenge to subject matter jurisdiction, the court accepts the factual allegations

                                  22   in the complaint as true. See Miranda v. Reno, 238 F.3d 1156, 1157 n.1 (9th Cir. 2001). Where a

                                  23   defendant brings a factual challenge, on the other hand, “a court may look beyond the complaint to

                                  24   matters of public record without having to convert the motion into one for summary judgment.”

                                  25   White, 227 F.3d at 1242 (citation omitted). Once the moving party has made a factual challenge

                                  26   by offering affidavits or other evidence to dispute the allegations in the complaint, the party

                                  27   opposing the motion generally must “present affidavits or any other evidence necessary to satisfy

                                  28   its burden of establishing that the court, in fact, possesses subject matter jurisdiction.” Colwell v.
                                                                                          7
                                           Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 8 of 17




                                   1   Dep’t of Health & Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009) (quoting St. Clair v. City of

                                   2   Chico, 880 F.2d 199, 201 (9th Cir. 1989)).4 Here, Storer has presented extrinsic evidence, such as

                                   3   the declaration of Dawn Kelley and the December 2018 ADA policy memorandum, to support its

                                   4   argument that the Court lacks jurisdiction, so its challenge is factual.

                                   5           The ADA was enacted to address Congress’s finding that although “physical or mental

                                   6   disabilities in no way diminish a person’s right to fully participate in all aspects of society . . .

                                   7   many people with physical or mental disabilities have been precluded from doing so because of

                                   8   discrimination.” 42 U.S.C. § 12101(a)(1). The purpose of the ADA is to “provide a clear and

                                   9   comprehensive national mandate for the elimination of discrimination against individuals with

                                  10   disabilities.” 42 U.S.C. § 12101(b)(1). The Supreme Court has instructed courts to “take a broad

                                  11   view of constitutional standing in civil rights cases, especially where, as under the ADA, private

                                  12   enforcement suits ‘are the primary method of obtaining compliance with the Act.’” Doran v. 7-11,
Northern District of California
 United States District Court




                                  13   Inc., 524 F.3d 1034, 1039 (9th Cir. 2008) (quoting Trafficante v. Metro. Life Ins. Co., 409 U.S.

                                  14   205, 209 (1972)). Nonetheless, a plaintiff asserting claims under the ADA must establish the

                                  15   existence of a case or controversy under Article III of the Constitution. Chapman v. Pier 1

                                  16   Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011) (citing U.S. Const. art. III, § 2; Lujan v.

                                  17   Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

                                  18           “A federal court does not have jurisdiction ‘to give opinions upon moot questions or

                                  19   abstract propositions, or to declare principles or rules of law which cannot affect the matter in

                                  20   issue in the case before it.’” Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th

                                  21   Cir. 1997) (quoting Church of Scientology v. United States, 506 U.S. 9, 12 (1992)). “At any stage

                                  22   of the proceeding a case becomes moot when ‘it no longer present[s] a case or controversy under

                                  23   Article III, § 2 of the Constitution.’” Abdala v. I.N.S., 488 F.3d 1061, 1063 (9th Cir. 2007)

                                  24   (quoting Spencer v. Kemna, 523 U.S. 1, 7 (1998)). “If an event occurs that prevents the court

                                  25
                                  26   4
                                         While it is generally the plaintiff’s burden to provide evidence of standing, the particular doctrine
                                       that Storer has asserted here—voluntary cessation—places the burden on the defendant, as
                                  27   discussed further below. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528
                                       U.S. 167, 189 (2000).
                                  28
                                                                                           8
                                          Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 9 of 17




                                   1   from granting effective relief, the claim is moot and must be dismissed.” Am. Rivers, 126 F.3d

                                   2   at 1123. “The central question of the mootness analysis is whether a change in circumstances

                                   3   since the initiation of the claim or motion has rendered meaningless any relief the court would

                                   4   otherwise grant.” Gerke v. Travelers Cas. Ins. Co. of Am., No. 3:10-CV-01035-AC, 2013 WL

                                   5   6241983, at *5 (D. Or. Dec. 3, 2013) (citing West v. Sec’y of Dep’t of Transp., 206 F.3d 920, 926

                                   6   n.4 (9th Cir. 2000)).

                                   7          Where a party seeks injunctive relief, voluntary cessation of the challenged conduct

                                   8   generally does not moot a case. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

                                   9   Inc., 528 U.S. 167, 189 (2000). Otherwise, a “defendant would be free to resume the conduct”

                                  10   after dismissal. Bd. of Trustees of Glazing Health & Welfare Tr. v. Chambers, 941 F.3d 1195,

                                  11   1198 (9th Cir. 2019). The standard for evaluating voluntary cessation is stringent. Friends of the

                                  12   Earth, 528 U.S. at 189. The party asserting mootness bears a “formidable burden” and must
Northern District of California
 United States District Court




                                  13   persuade the court that “it is absolutely clear the allegedly wrongful behavior could not reasonably

                                  14   be expected to recur.” Id. at 190 (quoting United States v. Concentrated Phosphate Export Ass’n,

                                  15   393 U.S. 199, 203 (1968)).

                                  16          An ADA claim is mooted when the defendant’s compliance is far more than simply

                                  17   voluntary cessation of challenged conduct that allows the defendant to resume the challenged

                                  18   conduct. See Hickman v. Missouri, 144 F.3d 1141, 1144 (8th Cir. 1998). Changing a policy alone

                                  19   that can be “capriciously” reinstated is not sufficient. Wright v. RL Liquor, 887 F.3d 361, 363 (8th

                                  20   Cir. 2018) (citing Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1183–84 (11th Cir.

                                  21   2007). Structural changes, such as installing a disabled parking sign and painting a disabled

                                  22   parking spot, however, can be sufficient. Wright, 887 F.3d at 363.

                                  23                  2.       Storer Has Not Met Its Burden in Asserting Mootness
                                  24          Storer’s argument that it voluntarily ceased its challenged conduct does not meet Storer’s

                                  25   heavy burden in showing that the conduct could not reasonably be expected to recur. Storer

                                  26   provides evidence that in December 2018, Storer amended its policies “to allow anyone to sit in

                                  27   the ADA seating area if they self-identify as disabled.” Kelley Decl. ¶ 3. In addition, Storer

                                  28   asserts that it trained all bus drivers to relay its new policies in January 2019, id. ¶ 5, and provided
                                                                                          9
                                         Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 10 of 17




                                   1   a memorandum to bus drivers communicating the policy changes, id. Ex. A. In January 2019,

                                   2   Storer added headrest covers to certain seats indicating that they are reserved for the disabled.

                                   3   Kelley Decl. ¶ 4.

                                   4          Storer’s heavy burden in asserting mootness is illustrated in Already, LLC v. Nike, Inc.

                                   5   568 U.S. 85, 93 (2013). In that case, Nike alleged that Already’s shoe designs violated a Nike

                                   6   trademark. Id. at 88. Already’s counterclaim, which challenged the validity of the trademark, was

                                   7   mooted when Nike issued a broad covenant not to sue Already. Id. at 88–89, 100. The covenant

                                   8   was unconditional, irrevocable, and broad, and specified that Nike could not make any claim or

                                   9   demand against Already, or any of its affiliates, for any claim for relief involving the disputed

                                  10   trademark with respect to any past or present Already shoe or any colorable imitation thereof. Id.

                                  11   at 93. The Court determined that Nike’s challenged conduct––the enforcement of its trademark

                                  12   against Already––could not reasonably be expected to recur, given such a broad covenant. Id.
Northern District of California
 United States District Court




                                  13   at 100. Accordingly, Already’s counterclaim challenging the validity of the trademark was moot.

                                  14   Id.

                                  15          In the context of the ADA, permanent structural changes can render a case moot. Wright,

                                  16   887 F.3d at 363; Ramirez v. Golden Crème Donuts, 670 F. App’x 620, 621 (9th Cir. 2016). In

                                  17   Wright, the plaintiff alleged that the defendant’s parking lot did not comply with the ADA. 887

                                  18   F.3d at 362. The Eighth Circuit held that the defendant was successful in showing that its

                                  19   challenged conduct “could not reasonably be expected to recur” when the defendant painted a van-

                                  20   accessible parking spot and installed a handicap parking sign. Id. at 363 (quoting Friends of the

                                  21   Earth, 528 U.S. at 189). Similarly, the Ninth Circuit has held, albeit in a nonprecedential decision,

                                  22   that the installation of a permanent wall blocking the public’s access to an allegedly non-ADA

                                  23   compliant bathroom mooted the issue because the wall made it “absolutely clear that the allegedly

                                  24   wrongful behavior could not reasonably be expected to recur.” Ramirez, 670 F. App’x at 621

                                  25   (quoting Friends of the Earth, 528 U.S. at 189).

                                  26          In contrast to permanent structural changes, voluntary cessation only amounting to a

                                  27   reversible policy change does not show that the challenged conduct cannot reasonably be expected

                                  28   to recur. See Sheely, 505 F.3d at 1189; see also Butler v. WinCo Foods, LLC, 613 F. App’x 584,
                                                                                          10
                                         Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 11 of 17




                                   1   585 (9th Cir. 2015). In Sheely, the plaintiff challenged the defendant’s policy of forbidding

                                   2   service animals beyond the waiting area of its medical facility under the ADA. 505 F.3d at 1178.

                                   3   When the defendant later changed its policy to allow service animals shortly before moving to

                                   4   dismiss the case as moot, the Eleventh Circuit expressed skepticism with respect to the

                                   5   defendant’s motive in changing its policy and held that the defendant did not meet its burden in

                                   6   showing that the policy cannot reasonably be expected to recur. Id. at 1187–89.

                                   7          In Butler, another nonprecedential but persuasive decision by the Ninth Circuit, the court

                                   8   underscored the importance of permanence in determining mootness in cases of voluntary

                                   9   cessation. See 613 F. App’x at 586. The plaintiff in that case challenged the defendant’s “policy

                                  10   prohibiting service animals from riding in grocery carts” under the ADA. Id. at 585. The court

                                  11   held that, although the defendant granted the plaintiff a special exemption from the policy and

                                  12   began training its staff to honor that exception, the case was not moot because the contested policy
Northern District of California
 United States District Court




                                  13   was still in place, the special exemption was not “sufficiently entrenched and permanent,” and it

                                  14   was “not ‘absolutely clear’ that such training cannot reasonably be expected to cease.” Id. at 586

                                  15   (quoting Friends of the Earth, 528 U.S. at 190).

                                  16          Storer’s actions do not meet its heavy burden in asserting voluntary cessation. Storer’s

                                  17   asserted voluntary compliance consists of a change of policies, employee training, and the

                                  18   installation of headrest covers. Kelley Decl. ¶¶ 3–5. Even if the Court assumes that Storer’s

                                  19   changes bring it in compliance with the ADA, Storer has not met its burden to show that its

                                  20   challenged policies cannot “reasonably be expected to recur.” See Friends of the Earth, 528 U.S.

                                  21   at 189 (quoting Concentrated Phosphate, 393 U.S. at 203). Storer’s installation of headrest covers

                                  22   are unlike the permanent installation of a handicap parking sign in Wright and the installation of

                                  23   the wall blocking public access to the restroom in Ramirez that rendered those cases moot, both

                                  24   because they do nothing to address Sullivan’s experience of a driver rejecting her claim that she is

                                  25   disabled, and because they could easily be removed. See Wright, 887 F.3d at 363; see also

                                  26   Ramirez, 670 F. App’x at 621. Storer’s changes in policy are also easily reversible, like the

                                  27   withdrawn no-dogs policy in Sheely and the special exemption granted to the plaintiff in Butler.

                                  28   See Sheely, 505 F.3d at 1178; see also Butler, 613 F. App’x at 586.
                                                                                          11
                                         Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 12 of 17




                                   1           Accordingly, Storer’s voluntary compliance does not render meaningless any relief the

                                   2   Court could otherwise grant to Sullivan. See Gerke, 2013 WL 6241983, at *5 (citing West, 206

                                   3   F.3d at 926 n.4). Further, Storer’s ability to revert to its previous policies is unlike the irrevocable

                                   4   covenant not to sue in Already that made it “absolutely clear” that the case was moot. See 568

                                   5   U.S. at 102. Because Storer has not met its burden in asserting mootness based on voluntary

                                   6   cessation, Storer’s motion to dismiss for lack of subject matter jurisdiction is DENIED.

                                   7           B.    Storer’s Motion to Dismiss for Failure to State a Claim
                                   8                   1.      Legal Standard Under Rule 12(b)(6)
                                   9           A complaint may be dismissed for failure to state a claim on which relief can be granted

                                  10   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to dismiss

                                  11   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  12   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading stage
Northern District of California
 United States District Court




                                  13   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  14   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  15   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  16           In ruling on a motion to dismiss under Rule 12(b)(6), the court takes “all allegations of

                                  17   material fact as true and construe[s] them in the light most favorable to the non-moving party.”

                                  18   Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal may be based on a

                                  19   lack of a cognizable legal theory or on the absence of facts that would support a valid theory.

                                  20   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A pleading must “contain

                                  21   either direct or inferential allegations respecting all the material elements necessary to sustain

                                  22   recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007)

                                  23   (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). “A pleading

                                  24   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

                                  25   will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not

                                  26   bound to accept as true a legal conclusion couched as a factual allegation.’” Twombly, 550 U.S.

                                  27   at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Nor does a complaint suffice if it

                                  28   tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678
                                                                                           12
                                         Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 13 of 17




                                   1   (quoting Twombly, 550 U.S. at 557). Rather, the claim must be “‘plausible on its face,’” meaning

                                   2   that the claimant must plead sufficient factual allegations to “allow the court to draw the

                                   3   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                   4   (quoting Twombly, 550 U.S. at 570).

                                   5                  2.      Sullivan Has Adequately Alleged a Claim for Relief Under the ADA
                                   6          A plaintiff claiming disability discrimination in public accommodations under the ADA

                                   7   “must show that (1) she is disabled within the meaning of the ADA; (2) the defendant is a private

                                   8   entity that owns, leases, or operates a place of public accommodation; and (3) the plaintiff was

                                   9   denied public accommodations by the defendant because of her disability.” Molski v. M.J. Cable,

                                  10   Inc., 481 F.3d 724, 730 (9th Cir. 2007). While Sullivan of course need not prove those elements

                                  11   with evidence at the pleading stage, she must present “either direct or inferential allegations

                                  12   respecting all the material elements necessary to sustain recovery.” Twombly, 550 U.S. at 562.
Northern District of California
 United States District Court




                                  13          Sullivan adequately pleaded that she is disabled under the ADA. To be “disabled within

                                  14   the meaning of the ADA,” see Molski, 481 F.3d at 730, a plaintiff must have “a ‘physical or

                                  15   mental impairment that substantially limits one or more major life activities,’” such as “‘walking,

                                  16   standing, lifting . . . and working.’” Valteirra v. Medtronic Inc., 934 F.3d 1089, 1091 (9th Cir.

                                  17   2019) (quoting 42 U.S.C. § 12102) (ellipsis in original). “An impairment need not prevent, or

                                  18   significantly or severely restrict, the individual from performing a major life activity in order to be

                                  19   considered substantially limiting.” 29 C.F.R. § 1630.2(j)(ii).

                                  20          In the FAC, Sullivan details a series of injuries to her left knee and right hand. ¶¶ 10–14.

                                  21   In short, Sullivan’s knee was first injured after being struck by a vehicle in 2008. Id. ¶ 10. Over

                                  22   the following years, she was treated with physical therapy, knee surgery, and a knee brace. Id.

                                  23   ¶¶ 10–11. Sullivan alleges that her knee occasionally buckles. Id. ¶ 11. In Sullivan’s application

                                  24   for disabled person placards or plates from the DMV, her primary care physician described her

                                  25   condition as “[a]dvanced osteoarthritis (L) knee.” Id. ¶ 14. The DMV approved her application

                                  26   and her placard expired in June 2019. Id.

                                  27          Sullivan alleges that she first injured her right hand in May 2015 when her left knee

                                  28   buckled, causing her to fall and fracture her right hand. Id. ¶ 11. Sullivan further injured her hand
                                                                                         13
                                           Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 14 of 17




                                   1   while performing a task at work in May 2018 and was determined to be 5% permanently disabled

                                   2   in her right hand. Id. ¶ 12. As a result of her hand and knee injuries, Sullivan alleges that she is

                                   3   substantially limited in performing major life activities, such as walking, standing, sleeping and

                                   4   working. Id. ¶ 25.

                                   5          When Sullivan’s allegations of her injuries are taken together, it is reasonable to infer that

                                   6   she is plausibly disabled within the meaning of the ADA. Sullivan’s claim that she is substantially

                                   7   limited in performing major life activities is not a “formulaic recitation” of the elements of her

                                   8   claim for relief, as Storer argues, because Sullivan has adequately pleaded a medical history that

                                   9   supports an inference that she would be substantially limited in walking and other major life

                                  10   activities by her injuries. See Reply at 4 (quoting Iqbal, 556 U.S. at 678).

                                  11          In addition, Sullivan adequately alleged that she “was denied public accommodations by

                                  12   the defendant because of her disability.” See Molski, 481 F.3d at 730 (2007). Discrimination
Northern District of California
 United States District Court




                                  13   under the ADA does not merely prohibit obvious and intentional discrimination, “such as a sign

                                  14   stating that persons with disabilities are unwelcome or an obstacle course leading to a store’s

                                  15   entrance.” Chapman, 632 F.3d at 945. Refusing access to disabled seating is actionable.

                                  16   Fortyune v. American Multi-Cinema, Inc., 364 F.3d 1075, 1087 (9th Cir. 2004). In Fortyune, a

                                  17   wheelchair-bound moviegoer and his aide were unable to see a sold-out film when the theater

                                  18   manager refused to move another customer from a “companion seat”5 next to a wheelchair space.

                                  19   Id. at 1078–79. The theater’s policy prohibited the manager from moving the other customer

                                  20   during a sold-out movie. Id. at 1079. The court held that because the theater’s policy did not

                                  21   allow the wheelchair-bound patron to sit next to his aide, the policy was discriminatory in effect.

                                  22   Id. at 1083.

                                  23          Here, Sullivan alleges that Storer denied her access to the disabled seating because the bus

                                  24   driver did not believe she was disabled. FAC ¶ 17. Similar to the theater’s policy in Fortyune,

                                  25   Storer’s policy allowed its employees to deny access to disabled seating for its intended users. See

                                  26
                                       5
                                         The companion seat was “intended for use by the companions of individuals with disabilities”
                                  27   and a sign on the back of the seat communicated the intended use to patrons. Fortyune, 364 F.3d
                                       at 1078.
                                  28
                                                                                         14
                                           Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 15 of 17




                                   1   Mot. 10–11. Sullivan, therefore, sufficiently alleges discrimination under the ADA because

                                   2   Sullivan alleges that Storer’s policy was discriminatory in effect. What’s more, Sullivan alleges

                                   3   that after she left the bus, Storer allowed a non-disabled passenger to sit in the reserved seating.

                                   4   FAC ¶¶ 19–20.

                                   5          Sullivan’s complaint could also be construed as asserting a claim that Storer failed to

                                   6   provide reasonable modifications. A plaintiff can establish discrimination under Title III of the

                                   7   ADA by showing that a defendant failed to make reasonable modifications of its policies

                                   8   necessary to accommodate the plaintiff’s disability. Fortyune, 364 F.3d at 1082. To support a

                                   9   claim, the modification must be necessary and reasonable, and must not fundamentally alter the

                                  10   nature of the business. Id. Necessary modifications do not just include those strictly necessary to

                                  11   provide physical access; rather, they include modifications necessary to provide a disabled

                                  12   individual full and equal enjoyment of a public accommodation. Baughman v. Walt Disney World
Northern District of California
 United States District Court




                                  13   Co., 685 F.3d 1131, 1134–35 (9th Cir. 2012). Reasonableness is a fact-specific inquiry that

                                  14   considers the requested accommodation and the disabled individual’s circumstances. See Wong v.

                                  15   Regents of the Univ. of Cal., 192 F.3d 807, 818 (9th Cir. 1999). Broadly, an unreasonable

                                  16   accommodation “imposes ‘undue financial and administrative burdens.’” Fortyune, 364 F.3d at

                                  17   1083 (quoting School Bd. Of Nassau County v. Arline, 480 U.S. 273, 288 n.17 (1987)).6

                                  18          Here, Sullivan adequately alleges facts to support a claim that Storer failed to provide a

                                  19   reasonable modification. Taking Sullivan’s allegations as true, Storer had a policy of setting aside

                                  20   seats at the front of its buses for disabled passengers at the time of the incident, but at least one

                                  21   driver did not allow passengers whose disabilities were not visibly apparent to use those seats.

                                  22   First, Sullivan alleges facts sufficient to plausibly show that a modification to allow her—a

                                  23   passenger with a non-obvious disability—to use those seats would be necessary to her full and

                                  24   equal enjoyment because her alleged disability causes her difficulty in walking. FAC ¶ 25.

                                  25   Second, Sullivan’s requested modification is plausibly reasonable because changing Storer’s

                                  26
                                       6
                                        Although Arline addressed reasonableness under the Rehabilitation Act, the same standard
                                  27   applies to reasonable accommodations within the meaning of the ADA. Fortyune 364 F.3d at
                                       1083.
                                  28
                                                                                          15
                                         Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 16 of 17




                                   1   disabled seating policy to ensure that passengers with relevant disabilities can use the reserved

                                   2   seats even if they “don’t have a walker or a cane,” cf. id. ¶ 17, could likely be accomplished

                                   3   without undue burden. Indeed, Storer already has modified the policy. Kelley Decl. ¶ 3. Finally,

                                   4   a policy allowing Storer access to the disabled seating would not fundamentally alter the

                                   5   transportation services offered by Storer. Sullivan, thus, alleges facts sufficient to support a claim

                                   6   that Storer failed to provide Sullivan reasonable modifications to accommodate her disability.

                                   7           Storer cites no case that holds a company’s refusal to allow a disabled person to use

                                   8   seating or other accommodations made available for the disabled is not discrimination prohibited

                                   9   by the ADA. Sullivan’s allegations that she was not allowed to sit in a seat reserved for the

                                  10   disabled despite communicating her disability to the bus driver are sufficient for pleading purposes

                                  11   that she was denied “full and equal enjoyment of . . . services” on the basis her disability. 42

                                  12   U.S.C. § 12182(a). Storer’s motion to dismiss for failure to state a claim is DENIED.
Northern District of California
 United States District Court




                                  13           C.    Storer’s Motion to Strike
                                  14           A party may move the court to “strike from a pleading an insufficient defense or any

                                  15   redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The function of

                                  16   a 12(f) motion to strike is to avoid the expenditure of time and money that must arise from

                                  17   litigating spurious issues by dispensing with those issues prior to trial . . . .” Whittlestone, Inc. v.

                                  18   Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d

                                  19   1524, 1527 (9th Cir. 1993)). “Motions to strike are generally regarded with disfavor because of

                                  20   the limited importance of pleading in federal practice, and because they are often used as a

                                  21   delaying tactic.” Mag Instrument, Inc. v. JS Prods., Inc., 595 F. Supp. 2d 1102, 1106 (C.D. Cal.

                                  22   2008). “Ultimately, whether to grant a motion to strike lies within the sound discretion of the

                                  23   district court.” Nguyen v. CTS Elecs. Mfg. Sols. Inc., No. 13-cv-03679-LHK, 2014 WL 46553,

                                  24   at *3 (N.D. Cal. Jan. 6, 2014) (citing Whittlestone, 618 F.3d at 973).

                                  25           Storer renews it motion to strike Sullivan’s request for damages under the ADA. As the

                                  26   Court previously held in denying the same request in Storer’s previous motion, while Storer

                                  27   remains correct that compensatory damages are not available under the ADA itself, see Molski,

                                  28   481 F.3d at 730, Sullivan is correct that the California Civil Code allows a plaintiff to recover
                                                                                          16
                                         Case 3:20-cv-00143-JCS Document 30 Filed 06/16/20 Page 17 of 17




                                   1   damages for violations of the ADA. A violation of the ADA is a per se violation of both the

                                   2   Unruh Act, Cal. Civ. Code § 51(f), and the California Disabled Persons Act, Cal. Civ. Code

                                   3   § 54.1(d), both of which allow a plaintiff to recover damages for such a violation. Federal

                                   4   pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal

                                   5   theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S. 10, 11 (2014) (per

                                   6   curiam). Although the Court previously requested that “Sullivan’s amended complaint should

                                   7   situate any requests for damages within claims under the statutes that directly allow for such

                                   8   recovery,” Order Granting Mot. to Dismiss at 10, the Court nevertheless still discerns little if any

                                   9   value in striking a request for damages to which Sullivan would be entitled if she proves her claim

                                  10   merely because it fails to reference all of the statutes relevant to such recovery. Storer’s motion to

                                  11   strike is DENIED.

                                  12   IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          Based on the foregoing, Storer’s motion to dismiss and strike is DENIED.

                                  14          IT IS SO ORDERED.

                                  15   Dated: June 16, 2020

                                  16                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  17                                                    Chief Magistrate Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        17
